y




                                       MANDATE

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-13-00986-CV

                             WOLFGANG HIRCZY, Appellant

                                              V.
                                 CITIBANK, N.A., Appellee

    Appeal from the County Court at Law No. 2 of Harris County. (Tr. Ct. No. 1001936).


TO THE COUNTY COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

         Before this Court, on the 26th day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                        This case is an appeal from the final judgment signed by
                the trial court on August 21, 2013. After submitting the case
                on the appellate record and the arguments properly raised by
                the parties, the Court holds that the trial court’s judgment
                contains no reversible error. Accordingly, the Court affirms
                the trial court’s judgment.

                       The Court orders that the appellant, Wolfgang Hirczy,
                pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 26, 2014.

              Panel consists of Justices Keyes, Sharp, and Huddle. Opinion
              delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT